CALOGERO, C.J.,
would grant to consider relator’s claims: (1) the state introduced for impeachment purposes prior inconsistent statements made by two co-perpetrators and then improperly used them as substantive evidence of relator’s guilt, see State v. Cousin, 96-2973 (La.4/14/98), 710 So.2d 1065, and (2) the State improperly used its peremptory challenges to remove African-American jurors from the jury panel in violation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).
JOHNSON, J., would grant the writ.
WEIMER, J., would grant the writ.